Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED TAX MATTERS AGREEMENT dated as of December 18, 2009 (this
“Agreement”) between Bristol Myers Squibb Company, a Delaware corporation
(“BMS”), and Mead Johnson Nutrition Company, a Delaware corporation (“MJN”,
collectively, the “Companies”).

WHEREAS BMS is the common parent of an affiliated group of corporations, within
the meaning of Code Section 1504(a), that has elected to file consolidated
Federal income Tax Returns, and MJN is a member of that group;

WHEREAS the Companies are parties to the Tax Matters Agreement dated February 4,
2009 (the “Old TMA”);

WHEREAS BMS has decided to effect the following transactions: (i) on
November 13, 2009, ERS distributed all of its shares of MJN Capital Stock to BMS
(the “Internal Spin-off”); (ii) on November 15, 2009, BMS publicly announced its
offer to exchange BMS stock for MJN Capital Stock and will file a Form S-4 with
the SEC (the “Exchange Offer”), which offer will expire on the date that is 20
business days after it is announced, unless extended by BMS (the “Expiration
Date”); (iii) on December 1, 2009, MJ&Co converted to a limited liability
company pursuant to Section 266 of the General Corporation Law of Delaware and
Section 18-214 of the Delaware Limited Liability Company Act (the “MJ&Co
Conversion”); (iv) on or shortly after the Expiration Date, BMS will convert all
of its Class B common stock of MJN into Class A common stock of MJN (the
“Recapitalization”); (v) shortly after the Recapitalization, BMS will close the
Exchange Offer by exchanging a portion or all of its shares of MJN Capital Stock
for outstanding shares of BMS common stock tendered to it by BMS shareholders
(the “External Split-off”); and (vi) if BMS has not exchanged all of its shares
of MJN Capital Stock in the External Split-off, BMS will distribute its
remaining shares of MJN Capital Stock in a distribution to its shareholders (the
“Clean-up Distribution”).

WHEREAS the Companies intend, with respect to (i) the Internal Spin-off, that it
qualify for non-recognition of gain or loss under Section 355 of the Code;
(ii) the MJ&Co Conversion, that it qualify for non-recognition of gain and loss
under Sections 332 and 337 of the Code; (iii) the Recapitalization, that it
qualify for non-recognition of gain or loss under Section 368(a)(1)(E) and/or
1036(a) of the Code; (iv) the External Split-off and Clean-up Distribution, that
they together qualify for non-recognition of gain or loss under Section 355 of
the Code; and (v) ERS’s Excess Loss Account in the stock of MJN, that it will
not be included in income or otherwise taken into account upon the Internal
Spin-off, the External Split-off or the Clean-up Distribution (the “Intended Tax
Treatment”);

WHEREAS BMS has received a Ruling, dated November 13, 2009, to the effect that
(i) the Recapitalization will not cause the Internal Spin-off to fail to satisfy
the “controls immediately before” requirement of Section 355(a)(1)(A); and
(ii) the contributions by BMS to ERS of certain subsidiaries will not be treated
as having been received by ERS in exchange for MJN stock distributed by ERS in
the Internal Spin-off (the “Transaction Ruling”);



--------------------------------------------------------------------------------

WHEREAS MJN will cease to be a member of the BMS Consolidated Group after the
Transactions; and

WHEREAS BMS and MJN desire to maintain certain existing agreements in the Old
TMA and to memorialize certain new agreements relating to the Transactions;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, BMS and MJN hereby amend and restate the Old TMA, in its
entirety, as follows:

ARTICLE I

Definitions

SECTION 1.01. Definition of Terms. The following terms shall have the following
meanings (such meanings to apply equally to the singular and plural forms of the
terms defined). All section references are to this Agreement unless otherwise
stated. All references to “includes” and “including” mean “includes without
limitation” or “including without limitation”, as the case may be.

“10% Acquisition Transaction” has the meaning set forth in Section 5.05(b).

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under the common control with, such Person; provided,
however, that (i) neither MJN nor any Person controlled by MJN shall be deemed
to be an Affiliate of BMS, and (ii) neither BMS nor any Person that is
controlled by BMS shall be considered to be an Affiliate of MJN unless such
Person is MJN or controlled by MJN.

“Agreement” has the meaning set forth in the recitals.

“Ancillary Agreement” means any of (i) the Transitional Services Agreement;
(ii) the China Services Agreement; (iii) the Asset Purchase Agreement to be
entered into between Bristol-Myers Squib Nutricionales de México, S. de R.L. de
C.V. and Mead Johnson Nutricionales de México, S. de R.L. de C.V.; (iv) the
International Asset Purchase Agreement between Bristol-Myers Squibb Farmacêutica
S.A. and Mead Johnson do Brasil Comércio e Importação de Productos de Nutrição
LTDA., effective September 15, 2009; and (v) the International Asset Purchase
Agreement between Bristol-Myers Squibb Argentina S.R.L. and Mead Johnson
Nutrition S.R.L. dated as of January 31, 2009, in each case as amended from time
to time.

“BMS” has the meaning set forth in the recitals.

 

2



--------------------------------------------------------------------------------

“BMS Combined Return” has the meaning set forth in Section 2.01(b).

“BMS Consolidated Group” means BMS and the affiliated group of corporations,
within the meaning of Code Section 1504(a), of which BMS is the common parent.
For the avoidance of doubt, a corporation shall be treated as being a member of
the BMS Consolidated Group only for that portion of a taxable period that such
corporation is actually described in the preceding sentence.

“BMS Consolidated Return” has the meaning set forth in Section 2.01(a).

“BMS Group” means BMS and its Affiliates. For the avoidance of doubt, the BMS
Group includes MJN China only during the period before the China Transfer.

“BMS Tax Opinion” means the written opinion of Cravath, Swaine & Moore LLP
issued to BMS, in form and substance satisfactory to BMS in its sole discretion,
as to the qualification of each of the Transactions for its Intended Tax
Treatment. Such opinion may rely on the Transaction Ruling with respect to the
legal issues addressed therein and on the Tax Representations with respect to
the factual issues addressed therein.

“BMS Tax Representations” means (i) any representations made by BMS or its
Affiliates in Representation Letters that serve as a basis for the BMS Tax
Opinion and (ii) any representation made by BMS pursuant to
Section 5.04(b)(ii)(C).

“Business Day” means any day on which the New York Stock Exchange, or its
successor, is open for trading.

“China Services Agreement” means the China Services Agreement between BMS and
MJN, dated as of February 10, 2009, as amended from time to time.

“China Transfer” means the transfer of BMS’s interest in MJN China to MJN
pursuant to the China Services Agreement.

“Clean-up Distribution” has the meaning set forth in the recitals.

“Closing Date” means the closing date of the Clean-up Distribution or, if there
is no Clean-up Distribution, the closing date of the External Split-off.

“Code” means the Internal Revenue Code of 1986, as amended.

“Companies” has the meaning set forth in the recitals.

“Consolidation Year” means any taxable period (or portion thereof) ending on or
before the date on which Deconsolidation occurs.

“Counterparty” has the meaning set forth in Section 5.04(b)(ii)(A).

 

3



--------------------------------------------------------------------------------

“Deconsolidation” means that the MJN Consolidated Group ceases to be included in
the BMS Consolidated Group.

“Determination” means the final resolution of liability for any tax for any
taxable period by or as a result of (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement, compromise or other agreement with the relevant taxing
Authority, an agreement that constitutes a determination under Code
Section 1313(a)(4), an agreement contained in an IRS Form 870-AD, a closing
agreement or accepted offer in compromise under Code Sections 7121 or 7122, or a
comparable agreement under state, local or foreign law; (iii) the expiration of
the applicable statute of limitations; or (iv) the payment of the tax by the
party responsible for payment of that tax under Section 2.03 if BMS and MJN
agree that no action should be taken to recoup that payment.

“Discussions” has the meaning set forth in Section 5.04(b)(ii)(B)(x).

“Dutch Holdco” means MJN Holdings (Netherlands) B.V.

“ERS” means E.R. Squibb and Sons LLC, a Delaware limited liability company
treated as a corporation for U.S. Federal income tax purposes.

“Excess Loss Account” means any excess loss account within the meaning of
Section 1.1502-19 of the Regulations.

“Exchange Offer” has the meaning set forth in the recitals.

“Expiration Date” has the meaning set forth in the recitals.

“External Split-off” has the meaning set forth in the recitals.

“Gain Recognition Agreement” has the meaning set forth in Section 4.02(ii).

“Indemnifying Party” means a Company that has any obligation to indemnify an
Indemnitee pursuant to this Agreement, the Separation Agreement or any Ancillary
Agreement.

“Indemnitee” means a Company entitled to indemnification by an Indemnifying
Party pursuant to this Agreement, the Separation Agreement or any Ancillary
Agreement.

“Intended Tax Treatment” has the meaning set forth in the recitals.

“Internal Spin-off” has the meaning set forth in the recitals.

“IPO” has the meaning set forth in the Separation Agreement.

“IRS” means the Internal Revenue Service.

 

4



--------------------------------------------------------------------------------

“MJ&Co” means, (i) before the MJ&Co Conversion, Mead Johnson & Company, a
Delaware corporation and (ii) after the MJ&Co Conversion, Mead Johnson &
Company, LLC, a Delaware limited liability company.

“MJ&Co Conversion” has the meaning set forth in the recitals.

“MJN” has the meaning set forth in the recitals.

“MJN Capital Stock” means (i) all classes or series of capital stock of MJN,
including MJN Class A Common Stock; (ii) all instruments properly treated as
stock for U.S. Federal income tax purposes; and (iii) all options, warrants and
other rights to acquire such capital stock.

“MJN China” means Mead Johnson Nutritionals (China) Ltd. and its subsidiaries.

“MJN Consolidated Group” means MJN and the affiliated group of corporations,
within the meaning of Code Section 1504(a), of which MJN would be the common
parent if it were not included in the BMS Consolidated Group. For the avoidance
of doubt, a corporation shall be treated as being a member of the MJN
Consolidated Group only for that portion of a taxable period that such
corporation is actually described in the preceding sentence.

“MJN Group” means MJN and its Affiliates, except that the MJN Group includes MJN
China only after the China Transfer.

“MJN Return Items” has the meaning set forth in Section 6.01(a).

“MJN Tax Package” has the meaning set forth in Section 2.04(e).

“MJN Tax Representations” means any representations made by MJN or its
Affiliates in Representation Letters that serve as a basis for the BMS Tax
Opinion.

“Old TMA” has the meaning set forth in the recitals.

“Person” means an individual or partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or other entity, without regard to whether such entity is treated
as disregarded for U.S. Federal income tax purposes.

“Post-Deconsolidation Year” means any taxable period (or portion thereof)
beginning after Deconsolidation.

“Pro Forma MJN Combined Return” has the meaning set forth in
Section 2.04(a)(ii).

“Pro Forma MJN Consolidated Return” has the meaning set forth in
Section 2.04(a)(i).

 

5



--------------------------------------------------------------------------------

“Pro Forma MJN Return” means the Pro Forma MJN Consolidated Returns, the Pro
Forma MJN Combined Returns and the Pro Forma MJN Separate Returns.

“Pro Forma MJN Separate Return” has the meaning set forth in
Section 2.04(a)(iii)).

“Proposed Acquisition Transaction” has the meaning set forth in Section 5.04(c).

“Recapitalization” has the meaning set forth in the recitals.

“Records” has the meaning set forth in Section 7.04.

“Regulations” means the Treasury regulations promulgated under the Code or any
successor Treasury regulations.

“Representation Letters” means the representation letters delivered by BMS, MJN
or their Affiliates in connection with the rendering by Tax Advisors of any
opinions in connection with the Transactions.

“Ruling” means a private letter ruling (including any supplemental ruling)
issued by the IRS in connection with the Transactions.

“Ruling Request” means any document filed by BMS with the IRS requesting a
Ruling regarding certain tax consequences of the Transactions (including all
attachments, exhibits and other materials submitted with such request) and any
amendment or supplement to such request.

“Separate Return” has the meaning set forth in Section 2.01(c).

“Separation Agreement” means the Separation Agreement dated January 31, 2009 by
and among BMS, MJN and MJN Restructuring Holdco, Inc.

“tax” means all Federal, state and local, and foreign, taxes, assessments,
duties or similar charges of any kind whatsoever, whether direct or indirect,
including any interest, penalties, additional amounts or additions thereto.

“Tax Advisor” means a U.S. tax counsel or accountant of recognized national
standing.

“Tax Attributes” has the meaning set forth in Section 2.04(c)(ii).

“Tax Representations” means the MJN Tax Representations and the BMS Tax
Representations.

 

6



--------------------------------------------------------------------------------

“Tax Return” means any tax return, declaration, statement, report, form,
estimate and information return relating to taxes, including any amendments
thereto and any related or supporting information.

“Taxing Authority” means any governmental body charged with the determination,
collection or imposition of taxes.

“Transactions” means the Internal Spin-off, the Exchange Offer, the MJ&Co
Conversion, the Recapitalization, the External Split-off and any Clean-up
Distribution.

“Transaction Ruling” has the meaning set forth in the recitals.

“Transaction Taxes” means all taxes of any member of the BMS Group or the MJN
Group resulting from the failure of any of the Transactions to qualify for the
Intended Tax Treatment and all reasonable out-of-pocket legal, accounting and
other advisory and court fees incurred in connection with liability for such
amounts.

“Transitional Services Agreement” means the Transitional Services Agreement
dated January 31, 2009 between BMS and MJN (as successor to MJN Restructuring
Holdco, Inc), as amended from time to time.

ARTICLE II

Preparation and Filing of Tax Returns

SECTION 2.01. Filing of Returns. (a) For each taxable year for which BMS files a
consolidated Federal income Tax Return (a “BMS Consolidated Return”), BMS shall
include the MJN Consolidated Group in such Tax Return if entitled to do so. BMS
shall prepare and timely file all BMS Consolidated Returns. To the extent that
any BMS Consolidated Return directly relates to matters for which MJN must
indemnify the BMS Group under Section 4.02, BMS shall (i) prepare that portion
of the BMS Consolidated Return on a basis consistent with past practice (except
as required by applicable law or as determined by BMS) and (ii) provide MJN a
reasonable opportunity to review that portion of the BMS Consolidated Return.
BMS shall notify MJN of any such portions not prepared on a basis consistent
with past practice.

(b) For each taxable year for which it is permissible to file a Tax Return on a
consolidated, combined, unitary or similar basis (other than a BMS Consolidated
Return) that would include one or more members of the MJN Group and one or more
members of the BMS Group (a “BMS Combined Return”), then the relevant member of
the BMS Group may, in its sole discretion, determine whether to file such BMS
Combined Return and whether to include certain or all of the relevant members of
the MJN Group in such Tax Return. BMS shall prepare and timely file (or cause to
be prepared and timely filed) any BMS Combined Returns. To the extent that any
BMS Combined Return directly relates to matters for which MJN must indemnify the
BMS Group under Section 4.02, BMS shall (i) prepare that portion of the BMS
Combined Return on a basis consistent with past practice (except as required by
applicable law or as

 

7



--------------------------------------------------------------------------------

determined by BMS) and (ii) provide MJN a reasonable opportunity to review that
portion of the BMS Combined Return. BMS shall notify MJN of any such portions
not prepared on a basis consistent with past practice. Schedule A sets out a
list of states in which BMS intends to file a BMS Combined Return that includes
one or more members of the MJN Group.

(c) For all Tax Returns other than BMS Consolidated Returns and BMS Combined
Returns (“Separate Returns”), the entity customarily responsible under
applicable law for filing such Separate Returns shall prepare and timely file
such Separate Returns. To the extent that any Separate Return filed by BMS
directly relates to matters for which MJN must indemnify the BMS Group under
Section 4.02, BMS shall (i) prepare that portion of the Separate Return on a
basis consistent with past practice (except as required by applicable law or as
determined by BMS) and (ii) provide MJN a reasonable opportunity to review that
portion of the Separate Return. BMS shall notify MJN of any such portions not
prepared on a basis consistent with past practice. To the extent that any
Separate Return filed by MJN directly relates to matters for which BMS must
indemnify the MJN Group under Section 4.01, MJN shall (i) prepare that portion
of the Separate Return on a basis consistent with past practice (except as
required by applicable law or as otherwise agreed by BMS and MJN) and
(ii) provide BMS a reasonable opportunity to review that portion of the Separate
Return. MJN shall notify BMS of any such portions not prepared on a basis
consistent with past practice. Schedules B-1 through B-4 set out a list of each
material U.S. taxing jurisdiction in which the parties presently intend that
members of the MJN Group will file a Separate Return. The parties intend that
members of the MJN Group will file Separate Returns in all relevant foreign
jurisdictions unless BMS otherwise provides notice to MJN that there is an
opportunity in any such foreign jurisdiction to file a BMS Combined Return.

SECTION 2.02. Consents and Elections. BMS and MJN shall prepare, sign and timely
file (or cause to be prepared, signed and timely filed) any consents, elections
and other documents and take any other actions necessary or appropriate to
effect the filing of the Tax Returns described in Section 2.01.

SECTION 2.03. Payment of Taxes; Review of Tax Returns. (a) The party responsible
under Section 2.01 for preparing and filing a Tax Return shall pay to the
relevant Taxing Authority any taxes shown as due on that Tax Return. The
obligation to make these payments shall not affect the payor’s right, if any, to
receive payments under Section 2.04 or otherwise be indemnified with respect to
that tax liability.

(b) The party responsible under Section 2.01 for preparing and filing a Tax
Return shall, if so requested by the other party, use commercially reasonable
efforts to make such Tax Return or portions thereof and related workpapers
available for review by the other party at least 30 days prior to the due date
(including any available extensions) for filing such Tax Return and shall
consider the reasonable comments made by such other party to the extent (i) such
Tax Return relates to taxes for which the requesting party may be liable or
(ii) adjustments to the amount of taxes reported on such Tax Return may affect
the determination of taxes for which the requesting party may be liable. The
parties shall attempt in good faith to resolve any issues arising out of the
review of such Tax Returns.

 

8



--------------------------------------------------------------------------------

SECTION 2.04. Pro Forma MJN Returns

(a) Pro Forma MJN Returns in General. (i) For each taxable period (or portion
thereof) beginning on or after January 1, 2009 in which the MJN Consolidated
Group is included in a BMS Consolidated Return, BMS shall prepare a pro forma
Federal income Tax Return for the MJN Consolidated Group (a “Pro Forma MJN
Consolidated Return”) based on the corresponding MJN Tax Package. Except as
otherwise provided in this Section 2.04, the Pro Forma MJN Consolidated Return
shall be prepared as if MJN filed a consolidated return on behalf of the MJN
Consolidated Group.

(ii) For each taxable period (or portion thereof) beginning on or after
January 1, 2009 in which one or more members of the MJN Group is included in a
BMS Combined Return, BMS shall prepare a pro forma Tax Return for those members
of the MJN Group (a “Pro Forma MJN Combined Return”) based on the corresponding
MJN Tax Package. Except as otherwise provided in this Section 2.04, the Pro
Forma MJN Combined Return shall be prepared as if the members of the MJN Group
included in the BMS Combined Return instead filed a single combined return.

(iii) For each taxable period (or portion thereof) beginning on or after
January 1, 2009 in which a Separate Return is filed, a portion of which relates
to the MJN business and a portion of which does not, BMS shall prepare a pro
forma Tax Return for the first such portion (a “Pro Forma MJN Separate Return”)
based on the corresponding MJN Tax Package.

(b) China. Notwithstanding anything in this Agreement, income, gain, loss and
other similar items attributable to MJN China shall not be included in any Pro
Forma MJN Return for any taxable period (or portions thereof) ending on or
before the effective date of the China Transfer.

(c) Preparation of the Pro Forma MJN Returns. (i) The Pro Forma MJN Returns
shall be prepared in a manner consistent with the past practices of BMS (except
as required by applicable law or as determined by BMS) and shall reflect all
elections, positions and methods used in the relevant Tax Returns filed by BMS.
BMS shall provide MJN a reasonable opportunity to review any Pro Forma MJN
Returns. BMS shall notify MJN of any such portions not prepared on a basis
consistent with past practice.

(ii) The Pro Forma MJN Returns shall reflect any carryovers or carrybacks of net
operating losses, net capital losses, excess tax credits and any other similar
tax attributes (“Tax Attributes”) arising in an earlier or later taxable period
for which a Pro Forma MJN Return was prepared, to the extent such item would be
so reflected if all Pro Forma MJN Returns were actual Tax Returns.

 

9



--------------------------------------------------------------------------------

(iii) For purposes of preparing a Pro Forma MJN Return, the provisions of
applicable law shall be applied as if the entities included in that Pro Forma
MJN Return were a separate consolidated or combined group, except that a
transaction between any member of the MJN Group, on the one hand, and any member
of the BMS Group, on the other hand, shall not be taken into account until the
first taxable year in which that transaction is required to be taken into
account under Code Section 1502 or the comparable provision of state, local or
foreign law.

(d) Payments with Respect to Pro Forma MJN Returns. (i) Except as provided in
Section 2.04(d)(ii), each Company shall make (or cause to be made) payments to
the other Company with respect to any Pro Forma MJN Return as if (A) that Pro
Forma MJN Return were actually required to be filed under the laws of the
applicable taxing jurisdiction and (B) BMS were the relevant Taxing Authority of
that taxing jurisdiction. The amount of any payment required to be made under
this Section 2.04(d)(i) with respect to any tax year commencing on or after
January 1, 2009 and ending on or before December 31, 2009, shall be multiplied
by a fraction (y) the numerator of which is the number of days between
February 1, 2009 or the first day of such tax year, if later, and the end of
such tax year and (z) the denominator of which is the number of days in such tax
year.

(ii) BMS shall make (or cause to be made) payments to MJN with respect to any
Separate Return filed by MJN under Section 2.01(c) in an amount equal to the
total taxes reflected on such Separate Return, reduced by the taxes reflected on
the Pro Forma MJN Return prepared by BMS under Section 2.04(a)(iii)), as if MJN
were the relevant Taxing Authority of that taxing jurisdiction. MJN shall make
(or cause to be made) payments to BMS with respect to any such Separate Return
to the extent that the amounts under the Pro Form MJN Return are adjusted and
correspondingly result in an adjustment to the payment owing by BMS pursuant to
the preceding sentence.

(iii) In applying the principles set out in this Section 2.04(d), all laws and
regulations relating to timing and computation of payments, interest, penalties,
additions to tax and additional amounts shall be applied, except to the extent
any such interest, penalties, additions to tax or additional amounts arise
solely as a result of an error by BMS in the preparation of a Pro Forma MJN
Return.

(e) Tax Package. At least 60 days prior to the due date (including any available
extensions) for any applicable Tax Return, MJN shall provide to BMS, in a format
determined by BMS, all information requested by BMS as reasonably necessary to
prepare the BMS Consolidated Return, the BMS Combined Returns and the Pro Forma
MJN Returns (the “MJN Tax Package”). The MJN Tax Package shall be prepared on a
basis consistent with the principles set out in this Section 2.04.

 

10



--------------------------------------------------------------------------------

(f) Notification and Payment. Each Company shall notify the other Company of any
amounts due to it under this Section 2.04 no later than five Business Days prior
to the date such payments are due (or would be due) to be paid to a Taxing
Authority. Payments required to be made under this Section 2.04 shall be made on
or before such due date.

SECTION 2.05. Recalculation of Pro Forma MJN Return for a Determination. If
there is a Determination or amendment to a Tax Return for any taxable period for
which a Pro Forma MJN Return is required to be prepared, a corresponding
adjustment shall be made to the corresponding Pro Forma MJN Return. Within 15
days of being provided with written notice of any such adjustment, each Company
shall make (or cause to be made) payments to the other Company, including
interest and any other amounts determined under Section 2.04(d)(iii) as
appropriate, reflecting such adjustment.

ARTICLE III

Post-Deconsolidation Periods

SECTION 3.01. Post-Deconsolidation Year Carrybacks. MJN shall (and shall cause
members of the MJN Group to) waive, to the extent permitted under applicable
law, carrybacks of Tax Attributes from any Post-Deconsolidation Year to any
Consolidation Year unless such carryback does not have a material effect on BMS
(as determined by BMS in its sole discretion). If any member of the MJN Group
carries back a Tax Attribute from a Post-Deconsolidation Year to a Consolidation
Year no payment shall be due from BMS with respect to that carryback, regardless
of whether such carryback is required by law or permitted by BMS.

SECTION 3.02. Short Period Election. MJN shall join with BMS in making an
election under Section 1.1502-76(b)(2)(ii)(D) of the Treasury Regulations to
allocate items ratably between the portion of the taxable year in which the MJN
Consolidated Group is included in the BMS Consolidated Group and the MJN short
period beginning after the date of the External Split-off.

SECTION 3.03. China. Immediately following the payment by BMS to MJN of any Net
Actual Distribution Amount (as defined in the China Services Agreement) on any
BMS Payment Due Date (as defined in the China Services Agreement), MJN shall pay
to BMS the amount by which that Net Actual Distribution Amount exceeds 65% of
the pre-tax (including withholding tax) earnings to which that Net Actual
Distribution Amount relates. The intention of this clause is that MJN
economically bear aggregate local and U.S. taxes with respect to MJN China at a
35% effective tax rate.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

Indemnity

SECTION 4.01. BMS Indemnity. BMS shall indemnify the MJN Group and hold it
harmless from:

(i) any tax payable with respect to the BMS Consolidated Return and any BMS
Combined Return or Separate Return that BMS is required to file (or cause to be
filed) pursuant to Section 2.01. For the avoidance of doubt, nothing in this
Section 4.01(i) shall prevent BMS from receiving payment pursuant to
Section 2.04(d)(i);

(ii) any tax of any member of the MJN Group for any taxable period (or portions
thereof) ending on or before December 31, 2008;

(iii) any tax arising solely as a result of transferring the MJN business to any
member of the MJN Group for purposes of separating the MJN business from BMS for
the IPO or the Transactions, whether or not that transfer happened before the
IPO or the Transactions; and

(iv) any Transaction Taxes.

excluding, in each case, any tax for which MJN is responsible under
Section 4.02.

SECTION 4.02. MJN Indemnity. MJN shall indemnify the BMS Group and hold it
harmless from:

(i) any tax payable with respect to any Separate Return that MJN is required to
file (or cause to be filed) pursuant to Section 2.01(c). For the avoidance of
doubt, nothing in this Section 4.02(i) shall prevent MJN from receiving payments
pursuant to Section 2.04(d)(ii);

(ii) any tax incurred as a result of any gain recognized pursuant to a gain
recognition agreement entered into by any member of the BMS Consolidated Group
in relation to a member of the MJN Group in accordance with Section 1.367(a)-8T
of the Regulations (“Gain Recognition Agreement”), excluding any gain required
to be recognized as a result of Deconsolidation being a “triggering event”
(within the meaning of those Regulations); and

(iii) any Transaction Taxes resulting from (A) the failure of any of the MJN Tax
Representations or any representation provided by MJN pursuant to
Section 5.04(d)(i) to be true when made; (B) the breach by MJN of any covenant
herein or in any Ancillary Agreement; (C) application of Section 355(e) or
355(f) of the Code to any acquisition of stock or assets of any member of the
MJN Group or (D) any other act or omission by MJN or its Affiliates that it
knows or reasonably should

 

12



--------------------------------------------------------------------------------

expect, after consultation with its Tax Advisor, could give rise to Transaction
Taxes (except to the extent such act or omission is otherwise expressly required
or permitted by this Agreement (other than under Section 5.04(b)), the
Separation Agreement or any Ancillary Agreement); provided, however, that if any
Transaction Taxes result from the failure of any BMS Tax Representation to be
true when made, MJN shall not be required to indemnify and hold harmless the BMS
Group from such taxes.

SECTION 4.03. Indemnity Payments Net of Taxes. The amount of any indemnity
payment made pursuant to this Agreement, the Separation Agreement or any
Ancillary Agreement shall be (a) increased to take account of any taxes imposed
on any taxable income or gain (including with respect to an Excess Loss Account)
to the Indemnitee with respect to such payment (including taxes imposed on
payments of such additional amounts pursuant to this paragraph) and (b) reduced
to take account of any tax benefit realized by the Indemnitee arising from the
incurrence or payment of the loss giving rise to such indemnity. For purposes of
computing indemnity payments under this Section 4.03, each Company is assumed to
pay tax at the maximum applicable tax rate.

SECTION 4.04. Treatment of Indemnity Payments. Any indemnity payment made
pursuant to this Agreement, the Separation Agreement or the Ancillary Agreements
shall be treated for all tax purposes, if made by MJN to BMS (or by or to its
Affiliates), as a distribution from MJN to BMS and, if made by BMS to MJN (or by
or to its Subsidiaries), as a contribution from BMS to MJN, in each case
immediately before the External Split-off, except to the extent otherwise
required by law.

ARTICLE V

Tax Matters Relating to the Separation

SECTION 5.01. Mutual Representations. Each Company represents that:

(a) all information contained in its Representation Letters is true, correct and
complete; and

(b) it has no plan or intention to take any action inconsistent with the
qualification of the Transactions for the Intended Tax Treatment.

SECTION 5.02. Tax Opinions. The Companies shall use their best efforts to cause
the BMS Tax Opinion to be issued, including by executing any Representation
Letters reasonably requested in connection with the BMS Tax Opinion, provided
each Company shall have been provided with a reasonable opportunity to review,
comment and consent to the content of any Representation Letter to be executed
by it, such consent not to be unreasonably withheld.

SECTION 5.03. Mutual Covenants. Neither Company shall take or fail to take, or
permit their respective Affiliates to take or fail to take, any action, if such
action or omission would be inconsistent with its respective Tax Representations
or cause such Tax Representations to be untrue when made.

 

13



--------------------------------------------------------------------------------

SECTION 5.04. Restricted Actions. (a) From the date hereof until the first day
after the two-year anniversary of the Closing Date, MJN shall not (and shall not
cause or permit any of its Affiliates to), in a single transaction or a series
of transactions:

(i) cause or allow the MJN Consolidated Group to cease to be engaged in the MJN
business as an active trade or business (within the meaning of Section 355(b) of
the Code and the Regulations thereunder);

(ii) take any action that could cause the MJ&Co Conversion to fail to qualify
for the Intended Tax Treatment by reason of the “liquidation-reincorporation”
doctrine;

(iii) liquidate or partially liquidate MJN, by way of a merger, conversion or
otherwise;

(iv) sell or transfer 50% or more of the gross assets of the MJN business or 50%
or more of the consolidated gross assets of MJN (other than sales or transfers
of inventory in the ordinary course of business);

(v) redeem or otherwise repurchase (directly or through an MJN Affiliate) any
MJN Capital Stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to its
amendment by Revenue Procedure 2003-48);

(vi) enter into any agreement to enter into a Proposed Acquisition Transaction;
or

(vii) take any affirmative action that permits a Proposed Acquisition
Transaction to occur by means of an agreement to which MJN is not a party
(including by (A) redeeming rights under a shareholder rights plan, (B) making a
determination that a tender offer is a “permitted offer” under any such plan or
otherwise causing any such plan to be inapplicable or neutralized with respect
to any Proposed Acquisition Transaction or (C) approving any Proposed
Acquisition Transaction, whether for purposes of Section 203 of the Delaware
General Corporate Law or any similar corporate statute, any “fair price” or
other provision of MJN’s charter or bylaws or otherwise).

(b) Notwithstanding Section 5.04(a), MJN may take any action described in
Section 5.04(a) if:

(i) either of the following has occurred:

(A) BMS has received a Ruling, in form and substance satisfactory to BMS in its
reasonable discretion, to the effect that such action will not cause the
Transactions to fail to qualify for the Intended Tax Treatment; or

 

14



--------------------------------------------------------------------------------

(B) MJN has provided BMS with an opinion of counsel, in form and substance
satisfactory to BMS in its reasonable discretion, to the effect that such action
will not cause the Transactions to fail to qualify for the Intended Tax
Treatment. Such opinion must be a written “will” opinion of Cravath, Swaine &
Moore LLP or another Tax Advisor acceptable to BMS in its reasonable discretion,
and must assume that the Transactions would have qualified for the Intended Tax
Treatment if the action in question did not occur;

and

(ii) in the case of any action under 5.04(a)(vi) or 5.04(a)(vii), all of the
following have occurred: (A) MJN shall have notified BMS of the other party to
the Proposed Acquisition Transaction (the “Counterparty”); (B) no more than 30
days after delivery of such notice: (x) BMS shall have provided to MJN a
memorandum describing any formal or informal discussions or negotiations in the
twenty-four month period preceding the Closing Date regarding the stock or
assets of MJN (or any predecessor, including MJ&Co) (such discussions or
negotiations, “Discussions”) entered into by or on behalf of BMS with the
Counterparty or its representatives, and (y) MJN shall have provided to BMS a
memorandum describing (1) any Discussions entered into by or on behalf of MJN
with the Counterparty or its representatives and (2) based on information
provided to MJN by the Counterparty, any Discussions entered into by or on
behalf of the Counterparty with BMS or MJN or their representatives; and (C) no
more than 10 days after delivery of such memoranda, BMS and MJN each may revise
its memorandum to correct any inaccuracies or omissions and shall provide a
representation that, to its knowledge, its memorandum (as revised) is true,
correct and complete in all material respects.

The satisfaction of the conditions of this Section 5.04(b) shall not in any way
relieve MJN of its indemnification obligations under Section 4.02.

(c) Definition of Proposed Acquisition Transaction. (i) For the purposes of this
Agreement, “Proposed Acquisition Transaction” means a transaction or series of
related transactions as a result of which one or more Persons (directly or
indirectly) acquires, from MJN or otherwise, a number of shares of MJN Capital
Stock that, when combined with any other such acquisitions of MJN Capital Stock
that occur on or after the IPO (but excluding any other acquisition that occurs
in (A) the IPO itself or (B) any transaction that is excluded from the
definition of Proposed Acquisition Transaction under subparagraph (ii)),
comprise 40% or more of the value or the total combined voting power of all
outstanding shares of MJN Capital Stock as of the date of such transaction or,
in the case of a series of related transactions, the last transaction in such
series. For purposes of determining whether a transaction constitutes an
indirect acquisition, any recapitalization resulting in a shift of voting power
or any redemption of shares of MJN Capital Stock shall be treated as an indirect
acquisition of shares of MJN Capital Stock by the non-exchanging shareholders.

 

15



--------------------------------------------------------------------------------

(ii) Notwithstanding subparagraph (i), a Proposed Acquisition Transaction shall
not include (A) the adoption by MJN of a shareholder rights plan that meets the
requirements of IRS Revenue Ruling 90-11, 1990-1 C.B. 10, (B) issuances of MJN
Capital Stock by MJN that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of § 1.355-7(d) of the
Regulations or (C) any acquisition of MJN Capital Stock that satisfies Safe
Harbor VII (relating to acquisitions of stock listed on an established market)
of § 1.355-7(d) of the Regulations.

(iii) The provisions of this Section 5.04(c), including the definition of
“Proposed Acquisition Transaction”, are intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, Section 355(e) of the Code or the Regulations
thereunder shall be incorporated in this Section 5.04(c) and its interpretation.

(d) Procedures Regarding Rulings and Opinions. (i) If MJN notifies BMS that it
desires to take one of the actions described in Section 5.04(a), BMS and MJN
shall reasonably cooperate to attempt to obtain the opinion or Ruling referred
to in Section 5.04(b). Before any Ruling Request is filed, BMS shall provide MJN
with a copy of such Ruling Request and a reasonable period of time in which to
review and comment on such Ruling Request. Following completion of such review,
to the extent it is capable of doing so, MJN shall represent to BMS that it has
read the Ruling Request and that any information and representations relating to
any member of the MJN Group contained in the Ruling Request are (subject to any
qualifications therein) true, correct and complete. MJN shall reimburse BMS for
all reasonable costs and expenses incurred by the BMS Group in obtaining a
ruling or opinion requested by MJN within 10 Business Days after receiving an
invoice from BMS therefor.

(ii) BMS shall have sole and exclusive control over the process of obtaining any
Ruling, and only BMS may apply for a Ruling. Neither MJN nor any Affiliate of
MJN shall seek any guidance from the IRS or any other Taxing Authority (whether
written, oral or otherwise) at any time concerning the consequences to BMS of
the Transactions (including the effect of any other transaction on such
consequences of the Transactions).

SECTION 5.05. Notification and Certification Respecting Certain Acquisition
Transactions. (a) If MJN proposes to enter into any 10% Acquisition Transaction
or takes any affirmative action to permit any 10% Acquisition Transaction to
occur at any time during the thirty-month period following the Closing Date, MJN
shall undertake in good faith to provide BMS, no later than ten Business Days
following the

 

16



--------------------------------------------------------------------------------

signing of any written agreement with respect to such 10% Acquisition
Transaction or obtaining knowledge of the occurrence of any such 10% Acquisition
Transaction that takes place without a written agreement, with a written
description of such transaction (including the type and amount of MJN Capital
Stock to be issued) and an explanation as to why such transaction does not
result in the application of Section 355(e) of the Code to the Transactions.

(b) For purposes of this Section 5.05, “10% Acquisition Transaction” means any
transaction or series of transactions that would be a Proposed Acquisition
Transaction if the percentage specified in the definition of Proposed
Acquisition Transaction were 10% instead of 40%.

SECTION 5.06. Reporting. BMS and MJN each (a) shall timely file (or cause to be
filed) the appropriate information and statements (including as required by
Section 1.355-5 of the Regulations) to report the Transactions as qualifying for
the Intended Tax Treatment and (b) absent a change of law or a Determination in
respect of the Transactions, shall not take any position on any Tax Return,
financial statement or other document that is inconsistent with the Transactions
qualifying for the Intended Tax Treatment.

SECTION 5.07. Required Contribution. Before the date of the MJ&Co Conversion,
MJN contributed to MJ&Co (and did not subsequently withdraw prior to the date of
the MJ&Co Conversion) an amount no less than $1.74 billion to repay the
intercompany debt owed by MJ&Co to ERS.

ARTICLE VI

Audits, Amended Returns, Contests, Adjustments and Rulings

SECTION 6.01. Audits and Contests. (a) BMS shall have exclusive and sole
responsibility and control with respect to the conduct and settlement of any
examinations and contests by a Taxing Authority of any Tax Returns that BMS is
responsible for filing under Article II; provided, however, that BMS shall not
without the consent of MJN (which consent shall not unreasonably be withheld or
delayed) settle any matter for which MJN would be required to indemnify under
Section 4.02 or which would result in an additional payment obligation of MJN
under Article II. If MJN does not respond to BMS’s request for consent within 15
Business Days, MJN shall be deemed to have consented. Within 15 Business Days of
the commencement of any such audit proceeding or contest, BMS shall give MJN
notice of and consult with MJN with respect to any issues relating to items of
income, gain, loss, deduction or credit of any member of the MJN Group (any such
items, “MJN Return Items”); provided, however, that MJN shall not be relieved of
any obligation to make additional payments under this Agreement if BMS fails to
timely deliver the notice described above except to the extent that MJN is
actually prejudiced thereby. Notwithstanding the foregoing, BMS shall have the
exclusive and sole right to determine the forum in which to contest any matter
described in this Section 6.01(a), and if it chooses to pay the disputed tax and
seek a refund, then MJN shall either (i) promptly pay to BMS the amount of such
disputed tax

 

17



--------------------------------------------------------------------------------

with respect to which MJN would be required to indemnify under Section 4.02 or
which could result in an additional payment obligation of MJN under Article II
or (ii) agree to pay BMS interest at the rate specified in Section 8.01, dating
from the date of BMS’s payment of such disputed tax, with respect to the amount
so paid.

(b) BMS and MJN shall have joint control with respect to the conduct and
settlement of any examinations and contests by a Taxing Authority of any
Separate Tax Return that MJN is responsible for filing under Article II and with
respect to which BMS must indemnify MJN; provided, however, that BMS and MJN
shall not settle any such examinations or contests without the consent of the
other party (which consent shall not unreasonably be withheld or delayed). If
either BMS or MJN do not respond to the other party’s request for consent within
15 Business Days, that party shall be deemed to have consented.

SECTION 6.02. Expenses. Each Indemnifying Party shall reimburse the Indemnitee
for all reasonable out-of-pocket expenses (including legal, consulting and
accounting fees) in the course of proceedings described in Section 6.01 to the
extent those expenses are reasonably attributable to the Indemnifying Party or
any of its Affiliates, or to any matter for which the Indemnifying Party is
required to indemnify under Article IV or which would result in an additional
payment obligation of the Indemnifying Party under Article II.

ARTICLE VII

General Cooperation and Document Retention

SECTION 7.01. Cooperation and Good Faith. (a) Each member of the BMS Group and
the MJN Group shall cooperate fully with all reasonable requests from the other
party in connection with the preparation and filing of Tax Returns, audits,
contests and other matters covered by this Agreement. Such cooperation shall
include the preparation and execution of the memoranda and representations
described in Section 5.04(b)(ii), the execution of any document that may be
necessary or reasonably helpful in connection with any audit or contest, the
filing or amending of a Tax Return by a member of the BMS Group or the MJN Group
or obtaining any tax opinion or private letter ruling.

(b) The Companies shall perform all actions required or permitted under this
Agreement in good faith.

SECTION 7.02. Duty to Mitigate Recognition or Recapture of Income. Prior to any
event that may result in recognition or recapture of income (including under any
Gain Recognition Agreement or domestic use agreement), BMS and MJN shall use
(and shall cause the members of the BMS Group and MJN Group, respectively, to
use) all commercially reasonably efforts to eliminate such recognition or
recapture of income or otherwise avoid or minimize the impact thereof. For the
avoidance of doubt:

(i) MJN shall enter into (or shall cause the appropriate member of the MJN Group
to enter into) a new Gain Recognition Agreement pursuant to
Section 1.367(a)-8T(g) of the Regulations, if entering into that Gain
Recognition Agreement would preclude or defer the recognition of gain by any
member of the BMS Group; and

 

18



--------------------------------------------------------------------------------

(ii) To the extent that any member of the MJN Group is a “U.S. transferor”
(within the meaning of Section 1.367(a)-8T(a)(1)(xi) of the Regulations) with
respect to property for which a Gain Recognition Agreement was entered into, MJN
shall comply (or shall cause the appropriate member of the MJN Group to comply)
with the annual certification requirements of Section 1.367(a)-8T(b)(5) of the
Regulations for the term of such Gain Recognition Agreement and promptly provide
copies of those annual certifications to BMS. A list of Gain Recognition
Agreements are set out in Schedule C.

(iii) At the request of BMS, MJN shall file (or shall cause the appropriate
member of the MJN Group to file) a new domestic use agreement pursuant to
Section 1.1503(d)-6(e)(2) of the Regulations with respect to any dual
consolidated loss for which BMS has previously filed a domestic use agreement
pursuant to Section 1.1503(d)-6(d) of the Regulations.

SECTION 7.03. Authority. Until the termination of the Transitional Services
Agreement as it relates to tax matters, and to the extent consistent with the
provisions of that agreement as shall be in effect at the relevant time, the
person holding the office of Vice President, Taxes, BMS, (i) is hereby duly
authorized to sign any Tax Return or any other document relating to taxes as a
duly authorized signatory of any member of the MJN Group and (ii) shall have
final decision making authority in relation to the content of any Tax Returns or
other matters relating to taxes, in each case, unless, and solely with respect
to Separate Returns filed by MJN under Section 2.01(c) (other than any Separate
Returns described in the penultimate sentence of Section 2.01(c)), the Board of
Directors of MJN affirmatively determines otherwise.

SECTION 7.04. Document Retention, Access to Records and Use of Personnel. Until
the expiration of the relevant statute of limitations (including extensions),
each of BMS and MJN shall (i) retain records, documents, accounting data,
computer data and other information (collectively, the “Records”) necessary for
the preparation, filing, review, audit or defense of all Tax Returns or relevant
to an obligation, right or liability of either party under this Agreement; and
(ii) give each other reasonable access to such Records and to its personnel
(insuring their cooperation) and premises to the extent relevant to an
obligation, right or liability of either party under this Agreement. Prior to
disposing of any such Records, each of BMS and MJN shall notify the other party
in writing of such intention and afford the other party the opportunity to take
possession or make copies of such Records at its discretion.

SECTION 7.05. China Services Agreement. The parties agree, for U.S. Federal
income tax purposes, to treat the execution of the China Services Agreement on
February 10, 2009 as the contribution (under Section 351 of the Code) by BMS of
its partnership interest in MJN China to MJN in consideration for Class A common
stock of MJN.

 

19



--------------------------------------------------------------------------------

SECTION 7.06. Value Added Taxes. The cooperation and other provisions set out in
the Separation Agreement relating to value added taxes payable in connection
with transferring the MJN business to members of the MJN Group represent the
sole and complete understanding of the parties with respect to value added
taxes.

SECTION 7.07. Dutch Holdco Earnings and Profits. Prior to December 10, 2009, MJN
shall have caused, and again prior to December 31, 2009, MJN shall cause, all
direct and indirect subsidiaries of Dutch Holdco to pay distributions up to
Dutch Holdco, in each case to the maximum extent reasonably possible; provided
that no direct or indirect subsidiary of Dutch Holdco is left without a
commercially reasonable amount of working capital after making any such
distribution. MJN shall cause Dutch Holdco not to pay any distributions to MJN
during 2009 except to the extent reasonably necessary to allow MJN to service
its debt obligations.

ARTICLE VIII

Miscellaneous Provisions

SECTION 8.01. Interest. Except as provided in Section 2.04(d)(iii), any payments
required pursuant to this Agreement that are not made within the time period
specified in this Agreement shall bear interest at a rate equal to two hundred
basis points above the average interest rate on the senior bank debt of BMS.

SECTION 8.02. No Duplication of Payment. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require MJN or BMS, as the case
may be, to make any payment to the extent that the payment is attributable to a
Tax Attribute for which payment has previously been made under this Agreement.

SECTION 8.03. Confidentiality. Each of the Companies agrees that any information
furnished pursuant to this Agreement is confidential and, except as and to the
extent required by law or otherwise during the course of an audit or contest or
other administrative or legal proceeding, shall not be disclosed to other
persons. In addition, each of BMS and MJN shall cause its employees, agents and
advisors to comply with the terms of this Section 8.03.

SECTION 8.04. Successors and Access to Information. This Agreement shall be
binding upon and inure to the benefit of any successor to any of the parties, by
merger, acquisition of assets or otherwise, to the same extent as if the
successor had been an original party to this Agreement, and in such event, all
references herein to a party shall refer instead to the successor of such party.

SECTION 8.05. Injunctions. The Companies acknowledge that irreparable damage
would occur to them in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. The Companies agree that they shall be entitled to an injunction or
injunctions

 

20



--------------------------------------------------------------------------------

to prevent breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any court having jurisdiction,
such remedy being in addition to any other remedy to which it may be entitled at
law or in equity. Nothing in this Agreement shall prevent any Company from
seeking injunctive relief as it deems necessary or appropriate.

SECTION 8.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of New York excluding (to the greatest extent
permissible by law) any rule of law that would cause the application of the laws
of any jurisdiction other than the State of New York.

SECTION 8.07. Headings. The headings in this Agreement are for convenience only
and shall not be deemed for any purpose to constitute a part or to affect the
interpretation of this Agreement.

SECTION 8.08. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one counterpart.

SECTION 8.09. Notices. Any payment, notice or communication required or
permitted to be given under this Agreement shall be in writing (including
telecopy communication) and mailed, telecopied or delivered to the parties at
the following addresses (or at such other address as one party may specify by
notice to the other party):

If to BMS:

 

Bristol-Myers Squibb Company

345 Park Avenue

New York, NY 10154-0037

Attention:

  Gary Lewbel,   Vice President, Taxes

CC:

  Sandra Leung   Senior Vice President and General Counsel

If to MJN:

 

Mead Johnson Nutrition Company

2701 Patriot Blvd.

Glenview, IL 60026-8039

Attention:

  Kevin Wilson,   Vice President, Treasurer

CC:

  Peter Leemputte  

Chief Financial Officer,

William P’Pool

Senior Vice President and General Counsel

 

21



--------------------------------------------------------------------------------

or to any other address as BMS or MJN shall furnish in writing to one another.
All such notices and communications shall be effective when received.

SECTION 8.10. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the maximum extent
practicable. In any event, all other provisions of this Agreement shall be
deemed valid, binding, and enforceable to their full extent.

SECTION 8.11. Termination. This Agreement shall remain in force and be binding
so long as the applicable period of assessments (including extensions) remains
unexpired for any taxes contemplated by this Agreement; provided, however, that
neither BMS nor MJN shall have any liability to the other party with respect to
tax liabilities for taxable years in which MJN is not included in the BMS
Consolidated Returns except as provided in Article II of this Agreement.

SECTION 8.12. Successor Provisions. Any reference herein to any provisions of
the Code or Treasury Regulations shall be deemed to include any amendments or
successor provisions thereto as appropriate.

SECTION 8.13. Compliance by Group Members. BMS and MJN each shall cause all
present and future members of the BMS Group and the MJN Group to comply with the
terms of this Agreement.

SECTION 8.14. Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Agreement shall survive for the full period of
all applicable statutes of limitations (giving effect to any waiver, mitigation
or extensions thereof).

SECTION 8.15. Integration; Amendments. Except as explicitly stated herein, this
Agreement embodies the entire understanding between the parties relating to its
subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such matters, including the Old
TMA. No promises, covenants or representations of any kind, other than those
expressly stated herein, have been made to induce any party to enter into this
Agreement. This Agreement shall not be modified or terminated except by a
writing duly signed by each of the parties hereto, and no waiver of any
provisions of this Agreement shall be effective unless in a writing duly signed
by the party sought to be bound. If, and to the extent, the provisions of this
Agreement conflict with the Transitional Services Agreement, the provisions of
this Agreement shall control.

SECTION 8.16. Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any dispute arising out of this Agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed by its duly authorized officer as of the date first set
forth above.

 

Bristol Myers Squibb Company by  

/s/ Gary Lewbel

Name:   Gary Lewbel Title:   Vice President, Taxes

 

Mead Johnson Nutrition Company by  

/s/ Peter Leemputte

Name:   Peter Leemputte Title:   Chief Financial Officer

 

23



--------------------------------------------------------------------------------

SCHEDULE A

The following Schedule sets out a list of states in which BMS intends to file a
BMS Combined/Consolidated Tax Return that includes one or more members of the
MJN Group for the short period from January 1, 2009 through December 15, 2009
(or the date of the External Split-off if different).

 

Lead Filing Entity

 

FEIN

 

State/Local

 

Type

BMS   22-0790350   AK   Water’s Edge BMS   22-0790350   AZ   Consolidated BMS  
22-0790350   CA   Water’s Edge BMS   22-0790350   CO   Water’s Edge BMS  
22-0790350   CT   Combined BMS   22-0790350   FL   Consolidated BMS   22-0790350
  HI   Consolidated BMS   22-0790350   IA   Combined BMS   22-0790350   ID  
Worldwide BMS   22-0790350   IN   Combined BMS   22-0790350   KS   Consolidated
BMS   22-0790350   ME   Consolidated BMS   22-0790350   MN   Water’s Edge BMS  
22-0790350   MT   Worldwide BMS   22-0790350   ND   Worldwide BMS   22-0790350  
NE   Consolidated BMS   22-0790350   OR   Consolidated BMS   22-0790350  
OR-Ptlnd/Mult   Consolidated BMS   22-0790350   TX   Consolidated BMS  
22-0790350   UT   Worldwide BMS   22-0790350   Washington DC   Combined MJN  
80-0318351   WI   Combined ERS   13-6121983   AR   Combined ERS   13-6121983  
IL   Water’s Edge ERS   13-6121983   MA   Combined ERS   13-6121983   MI  
Combined ERS   13-6121983   NH   Combined ERS   13-6121983   NM   Consolidated
ERS   13-6121983   RI   Combined ERS   13-6121983   SC   Combined ERS  
13-6121983   WV   Combined

 

24



--------------------------------------------------------------------------------

SCHEDULE B-1

The following Schedule sets out a list of each material U.S. taxing jurisdiction
in which the parties intend that MJN will file a Separate Return for the short
period from January 1, 2009 through December 1, 2009 (or the date of the MJ&Co
Conversion, if different).

 

Entity

 

FEIN

 

State/Local

MJ&Co   35-1140848   AL-Income MJ&Co   35-1140848   AL-Franchise MJ&Co  
35-1140848   GA MJ&Co   35-1140848   KY MJ&Co   35-1140848   MD MJ&Co  
35-1140848   MO MJ&Co   35-1140848   MO-ST. LOUIS MJ&Co   35-1140848   MS MJ&Co
  35-1140848   NC MJ&Co   35-1140848   NJ MJ&Co   35-1140848   OH-COLUMBUS MJ&Co
  35-1140848   PA MJ&Co   35-1140848   PA-Philadelphia MJ&Co   35-1140848   TN

 

25



--------------------------------------------------------------------------------

SCHEDULE B-2

The following Schedule sets out a list of each material U.S. taxing jurisdiction
in which the parties intend that MJN will file a Separate Return for the short
period from January 1, 2009 through December 15, 2009 (or the date of the
External Split-off if different).

 

Entity

 

FEIN

 

State/Local

MJN   80-0318351   AL-Income MJN   80-0318351   AL-Franchise MJN   80-0318351  
GA MJN   80-0318351   KY MJN   80-0318351   MD MJN   80-0318351   MO MJN  
80-0318351   MO-ST. LOUIS MJN   80-0318351   MS MJN   80-0318351   NC MJN/MJ&Co
  80-0318351   NYS-combined MJN/MJ&Co   80-0318351   NYC-combined MJN  
80-0318351   OH-COLUMBUS MJN   80-0318351   PA MJN   80-0318351  
PA-Philadelphia MJN   80-0318351   TN

 

26



--------------------------------------------------------------------------------

SCHEDULE B-3

The following Schedule sets out a list of each material U.S. taxing jurisdiction
in which the parties intend that MJN will file a Separate Return for the short
period from December 2, 2009 (or the day after the date of the MJ&Co Conversion
if different) through the respective dates listed below:

A. Through December 15, 2009

 

Entity

 

FEIN

 

State/Local

MJ&Co   35-1140848   NY-SMLLC

B. Through December 31, 2009

 

Entity

 

FEIN

 

State/Local

MJN   80-0318351   NJ

 

27



--------------------------------------------------------------------------------

SCHEDULE B-4

The following Schedule sets out a list of each material U.S. taxing jurisdiction
in which the parties intend that MJN will file a Separate Return for the short
period from December 16, 2009 (or the day after the date of the External
Split-off if different) through December 31, 2009. The Tax Returns listed under
“Combined/Consolidated” below are generally limited to the MJN Consolidated
Group and do not include BMS or any of its Affiliates.

A. Separate

 

Entity

 

FEIN

 

State/Local

MJ&Co   35-1140848   NY-SMLLC MJN   80-0318351   AL-Income MJN   80-0318351  
AL-Franchise MJN   80-0318351   AK MJN   80-0318351   AR MJN   80-0318351   AZ
MJN   80-0318351   CA MJN   80-0318351   CO MJN   80-0318351   CT MJN  
80-0318351   DC MJN   80-0318351   FL MJN   80-0318351   GA MJN   80-0318351  
HI MJN   80-0318351   IA MJN   80-0318351   ID MJN   80-0318351   IL MJN  
80-0318351   IN MJN   80-0318351   KS MJN   80-0318351   KY MJN   80-0318351  
MD MJN   80-0318351   ME MJN   80-0318351   MI MJN   80-0318351   MN MJN  
80-0318351   MO MJN   80-0318351   MO-ST. LOUIS MJN   80-0318351   MS MJN  
80-0318351   MT MJN   80-0318351   NC MJN   80-0318351   NH MJN   80-0318351  
NM MJN   80-0318351   NYS MJN   80-0318351   NYC MJN   80-0318351   OH-COLUMBUS

 

28



--------------------------------------------------------------------------------

MJN   80-0318351   OR MJN   80-0318351   PA MJN   80-0318351   PA-Philadelphia
MJN   80-0318351   RI MJN   80-0318351   SC MJN   80-0318351   TN MJN  
80-0318351   WI MJN   80-0318351   WV

B. Combined/Consolidated*

 

Entity

 

FEIN

 

State/Local

MJN/PR Branch   80-0318351   MA MJN/PR Branch   80-0318351   ND MJN/PR & DR
Branch   80-0318351   NE MJN/PR Branch   80-0318351   TX MJN/PR Branch  
80-0318351   UT

 

* Please note that the Combined/Consolidated list shows all states in which MJN
is mandated to file a combined/consolidated tax return with its Puerto Rico
and/or Dominican Republic branch operations if they comprise a unitary business.
However, there may be additional opportunities to file in states that have
elective combination/consolidated filing rules. In addition, planning
opportunities may be available in other states to achieve combined/consolidated
tax filings for MJN & its subsidiaries.

 

29



--------------------------------------------------------------------------------

SCHEDULE C

Clauses 4.02(ii) and 7.02 - Below is a list of the entities for which GRAs have
been entered into in connection with the IPO:

1. Bristol-Myers Squibb (Hong Kong) Limited (to be renamed Mead Johnson
Nutrition (Hong Kong) Limited);

2. Mead Johnson Nutrition Holdings (Singapore) Pte. Ltd.; and

3. Triple J Ingredients Pte. Ltd.

 

30